Citation Nr: 1723802	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Daughter, and Appellant's Sister-in-Law




ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to January 1965.  He died in November 2009.  The Appellant is the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in relevant part, denied the benefits sought on appeal.  Jurisdiction of the claim was subsequently transferred to the RO in Hartford, Connecticut. 

In September 2011, the Appellant and two witnesses testified before the Board during a videoconference hearing.  The hearing transcript is of record.  In February 2014, the Board remanded the claim for additional development. 

The Appellant has raised a claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for the cause of the Veteran's death.  BVA Transcript at 14. The Board previously referred this issue in a February 2014 Remand.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it.  The matter is referred to the AOJ for appropriate action.  For reasons set forth below, the matter is inextricably intertwined with the issue currently before the Board and is further addressed in the Remand portion.

This appeal was processed in part using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In February 2014, the Board directed the RO to obtain records from the University of Connecticut Health Center (UCHC) from December 2007 to November 2009.  The RO sent letters to UCHC in April and May 2014 requesting the records.  UCHC responded in June 2014 and requested that an enclosed HIPPA-compliant authorization be completed and submitted so the records could be released.  The record does not indicate that this request was forwarded to the Appellant for completion.  The proper HIPPA authorization must be sent to the Appellant upon Remand.  38 C.F.R. § 3.159 (c)(1).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Under these circumstances, the opinion provided by the VA examiner in October 2014 is based on incomplete facts since it was completed before the UCHC records were obtained.  As it is essential that each disability be viewed in relation to its history, further remand is warranted to obtain an addendum opinion.   38 C.F.R. § 4.1.  The February 2014 Board remand is incorporated by reference.

At this juncture, in determining the adequacy of the October 2014 opinion, the Board is aware that the RO was also directed in the prior Remand to verify whether the Veteran served in the Republic of Vietnam (RVN) and thus, was presumptively exposed to herbicides.  In furtherance of the request, the RO was to obtain the Veteran's complete service personnel file and contact the United States Army and Joint Services Records Research Center (JSRRC).  The Veteran's complete service personnel records were obtained and were negative for RVN service.  The RO also contacted the JSRRC and an August 2014 response indicates they were unable to locate the Veteran's unit records, albeit for 1974 to 1975 when the Veteran's service was actually from June 1964 to January 1965.  The JSRRC also indicated they reviewed the unit history, which did not document that personnel from it deployed to Vietnam.  The examiner noted the search of 1974-1975 records could not document assignment to Vietnam and thus, it was determined that the evidence failed to corroborate the Appellant's allegation of herbicide exposure.   While the examiner's basis was incorrect, the fact he relied on was correct (the Veteran did not serve in RVN).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no evidentiary support in the record to establish that the Veteran served in RVN, and personnel records in fact indicate that the Veteran's unit was transferred to Europe, not Asia.  The record therefore contradicts the allegation of the Appellant.  Accordingly, the JSRRC response is irrelevant and constitutes harmless error.   So in this regard, there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).

During the September 2011 hearing, the Appellant raised the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death due to VA medical treatment.  Specifically, the Appellant claims that VA treatment providers should not have scraped the brown spot on the Veteran's toe, which turned out to be malignant melanoma, because he was diabetic.  She argues this led to the spread of cancer and ultimately the death of the Veteran.  A formal claim was filed by the Appellant in September 2011.  As noted in the Introduction, the Board has referred this issue again to the AOJ for consideration. Additionally, since this issue is inextricably intertwined with the issue of service connection for the cause of the Veteran's death, such claim must be developed and adjudicated prior to the readjudication of this issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue could have a "significant impact" on a claim for another issue and such inextricably intertwined issues must be identified and developed prior to appellate review).

Finally, in October 2014 the RO issued and mailed to the Appellant a supplemental statement of the case (SSOC); the SSOC was returned as undeliverable.  The RO should contact the Appellant and obtain her current address and update it in the system.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release(s), to include the HIPPA-compliant authorization provided by UCHC in June 2014, the RO must obtain all pertinent treatment records of the Veteran from UCHC dated between December 2007 and November 2009.  All requests for records and their responses must be documented.  

2.  Once the development above is completed, an addendum opinion must be sought from the VA examiner who rendered the October 2014 VA opinion.  If the examiner is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the October 2014 VA opinion.  The Veteran's paper claims folder and electronic file, as well as a copy of this remand, must be made available to the examiner in conjunction with the examination. 

a) Is it at least as likely as not (50 percent or greater 
probability) that a left foot disability had its clinical onset and/or was incurred during the Veteran's active duty service.  If so, state whether it is at least as likely as not (50 percent or greater probability) that a left foot disability contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the Veteran's death from malignant melanoma and pulmonary embolism.  In answering this question, the examiner must address the Appellant's contentions that the Veteran sustained a left foot injury in-service, which led to the development of his malignant melanoma of the left toe and subsequent death.  

b) Is it at least as likely as not (50 percent or greater 
probability) that diabetes (herbicide exposure notwithstanding) had its clinical onset and/or was incurred during the Veteran's active duty service.  If so, state whether it is at least as likely as not (50 percent or greater probability) that diabetes contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the Veteran's death from malignant melanoma and pulmonary embolism.

c) Is it at least as likely as not (50 percent or greater 
probability) that ischemic heart disease, including CAD (herbicide exposure notwithstanding), had its clinical onset and/or was incurred during the Veteran's active duty service.  If so, state whether it is at least as likely as not (50 percent or greater probability) that CAD contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the Veteran's death from malignant melanoma and pulmonary embolism.

A full rationale must be provided for all stated medical opinions. 

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  Develop and adjudicate the issue of entitlement to
compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  A separate rating action should be issued by the AOJ.  The Appellant should be informed that this new rating action, if unfavorable, will not be before the Board unless an appeal is perfected.

5.  Obtain the Appellant's current address and update it in the system.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. L. WALLIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

